Quillian, Judge.
The State Board of Workmen’s Compensation entered an award for the claimant. There was an appeal and the case is here for review. Held:
1. The evidence was sufficient to support the award of the board even though there was conflicting medical testimony. "Where, as in this case, there is a conflict in the evidence of nonexpert witnesses furnishing proof of facts and circumstances from which it may be reasonably inferred that the exertion of the employee in the course of his employment resulted in his death and there is testimony of expert medical witnesses that the activity of the employee in the performance of his duties may have caused such an attack, but in their opinions did not have that result and could have been sustained by the employee when inactive or in repose, it is a question of fact for the determination of the Board of Workmen’s Compensation as to which conclusion is correct.” Thomas v. U. S. Cas. Co., 218 Ga. 493, 494 (128 SE2d 749).
2. Assuming but not deciding that there were errors in the findings of fact of the award, a reversal is not required because the evidence supported a sufficient number of the findings of fact to authorize the award. Peninsular Life Ins. Co. v. Brand, 57 Ga. App. 526 (196 SE 264); American Mut. &c. Co. v. Sisson, 198 Ga. 623 (32 SE2d 295).

Judgment affirmed.


Bell, C. J., and Clark, J., concur.

Argued October 7,1974
Decided January 16, 1975.
Richard W. Best, for appellant.
Hutto & Palmatary, Edward E. Boshears, for appellee.